DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “by an electronic device:  receiving…aggregating…storing…predicting…selectively performing…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner notes that an “electronic device” as claimed is linked to sufficient structure in the Specification, which discloses that “An electronic device (such as a computer)…includes an interface circuit…memory…a processor...and an integrated circuit” (Specification, ¶[0025]; see also Fig. 6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savanur (U.S. Pat. App. Pub. 2019/0361784).

Regarding claim 1, Savanur disclosed an electronic device (device, Fig. 1), comprising:
an interface circuit configured to communicate with second electronic devices (network adaptor, i.e., interface circuit, communicating with client devices, i.e., second electronic devices, ¶[0051]);
memory storing program instructions (memory including code, ¶[0051]);
a processor, coupled to the interface circuit and the memory, configured to execute the program instructions (processor module, ¶[0051]); and
an integrated circuit (error prediction module, ¶[0028]; integrated circuit, ¶[0034]), coupled to the processor, that implements a pretrained machine-learning model (machine learning algorithm/predictive engine model, ¶[0059], Fig. 5), wherein the electronic device is configured to:
receive, at the interface circuit, information associated with the second electronic devices that specifies occurrences of different types of events in a network (monitoring, i.e., receiving, events of a first storage drive array, i.e., second electronic devices, ¶[0039]; events including certain failure patterns/keywords, i.e., types, ¶[0024]);
using the processor, aggregate the information about the different types of events in the network and store the aggregated information in the memory (categorizing events into buckets, i.e., aggregating the information about the different types of events, ¶[0024]; storing the detected events, ¶[0032]);
predict, using the integrated circuit, an occurrence of an anomaly or an error in the network based at least in part on the aggregated information (operating the prediction model engine to predict potential errors in storage drive arrays, ¶[0043]); and
selectively perform, using the processor, a remedial action based at least in part on the prediction (identifying remedies to fix an identified failure, ¶[0042]; generating a notification indicating the predicted failure, ¶[0048]).

Regarding claim 2, Savanur disclosed the electronic device wherein the network comprises one or more wireless local area networks (WLANs) and the second electronic devices comprises access points in the one or more WLANs (WLAN, ¶[0052]; access points, ¶[0029]).

Regarding claim 5, Savanur disclosed the electronic device wherein the pretrained machine-learning model comprises a neural network (artificial neural network, ¶[0040]).

Regarding claim 8, Savanur disclosed the electronic device wherein the remedial action comprises:
providing an alert or an alarm (generating a notification indicating the predicted failure, ¶[0048]);
correcting the anomaly or the error;
diagnosing the anomaly or the error based at least in part on the aggregated information (identifying the cause of a failure, ¶[0045]); or
identifying where the anomaly or the error is in the network (identifying the cause of a failure, ¶[0045]).

Regarding claim 9, Savanur disclosed the electronic device wherein, using the processor or the integrated circuit, the electronic device is configured to: compute differences in the aggregated information as a function of time, normalize the aggregated information, or both (categorizing, i.e., aggregating, events along with a timestamp, i.e., as a function of time, ¶[0024]).

Regarding claim 10, Savanur disclosed the electronic device wherein the aggregated information comprises inputs to the pretrained machine-learning model (categorized observations fed into the prediction model engine, ¶[0023]) and outputs from the pretrained machine-learning model (feeding the output of the prediction model engine back into the training set, i.e., aggregated information, ¶[0044]).

Regarding claim 11, Savanur disclosed the electronic device wherein the electronic device is configured to use the inputs and the outputs to dynamically update or retrain the machine-learning model (feeding the output of the prediction model engine back into the training set, i.e., aggregated information, to train the prediction model engine, ¶[0044]).

Regarding claim 12, Savanur disclosed a non-transitory computer-readable storage medium for use in conjunction with an electronic device (device, Fig. 1), the computer-readable storage medium storing program instructions, wherein, when executed by the electronic device, the program instructions cause the electronic device to perform one or more operations (computer readable medium, ¶[0055]) comprising:
receiving information associated with second electronic devices that specifies occurrences of different types of events in a network (monitoring, i.e., receiving, events of a first storage drive array, i.e., second electronic devices, ¶[0039]; events including certain failure patterns/keywords, i.e., types, ¶[0024]);
aggregating the information about the different types of events in the network (categorizing events into buckets, i.e., aggregating the information about the different types of events, ¶[0024]);
storing the aggregated information in memory (storing the detected events, ¶[0032]);
predicting, using a pretrained machine-learning model, an occurrence of an anomaly or an error in the network based at least in part on the aggregated information (operating the prediction model engine to predict potential errors in storage drive arrays, ¶[0043]); and
selectively performing a remedial action based at least in part on the prediction (identifying remedies to fix an identified failure, ¶[0042]; generating a notification indicating the predicted failure, ¶[0048]).

Regarding claim 13, Savanur disclosed the non-transitory computer-readable storage medium wherein the network comprises one or more wireless local area networks (WLANs) and the second electronic devices comprises access points in the one or more WLANs (WLAN, ¶[0052]; access points, ¶[0029]).

Regarding claim 16, Savanur disclosed the non-transitory computer-readable storage medium wherein the remedial action comprises:
providing an alert or an alarm (generating a notification indicating the predicted failure, ¶[0048]);
correcting the anomaly or the error;
diagnosing the anomaly or the error based at least in part on the aggregated information (identifying the cause of a failure, ¶[0045]); or
identifying where the anomaly or the error is in the network (identifying the cause of a failure, ¶[0045]).

Regarding claim 17, Savanur disclosed the non-transitory computer-readable storage medium wherein the operations comprise: computing differences in the aggregated information as a function of time, normalizing the aggregated information, or both (categorizing, i.e., aggregating, events along with a timestamp, i.e., as a function of time, ¶[0024]).

Regarding claim 18, Savanur disclosed the non-transitory computer-readable storage medium wherein the aggregated information comprises inputs to the pretrained machine-learning model (categorized observations fed into the prediction model engine, ¶[0023]) and outputs from the pretrained machine-learning model (feeding the output of the prediction model engine back into the training set, i.e., aggregated information, ¶[0044]).

Regarding claim 19, Savanur disclosed the non-transitory computer-readable storage medium wherein the operations comprise using the inputs and the outputs to dynamically update or retrain the machine-learning model (feeding the output of the prediction model engine back into the training set, i.e., aggregated information, to train the prediction model engine, ¶[0044]).

Regarding claim 20, Savanur disclosed a method for predicting an occurrence of an anomaly or an event in a network, comprising:
by an electronic device (device, Fig. 1):
receiving information associated with second electronic devices that specifies occurrences of different types of events in a network (monitoring, i.e., receiving, events of a first storage drive array, i.e., second electronic devices, ¶[0039]; events including certain failure patterns/keywords, i.e., types, ¶[0024]);
aggregating the information about the different types of events in the network (categorizing events into buckets, i.e., aggregating the information about the different types of events, ¶[0024]);
storing the aggregated information in memory (storing the detected events, ¶[0032]);
271534.4967 (4967-US) predicting, using a pretrained machine-learning model, an occurrence of an anomaly or an error in the network based at least in part on the aggregated information (operating the prediction model engine to predict potential errors in storage drive arrays, ¶[0043]); and
selectively performing a remedial action based at least in part on the prediction (identifying remedies to fix an identified failure, ¶[0042]; generating a notification indicating the predicted failure, ¶[0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Savanur (U.S. Pat. App. Pub. 2019/0361784) as applied to claims 1 and 12 above, respectively, and further in view of Potlapally et al. (U.S. Pat. 9,904,587), hereinafter Potlapally.

Regarding claim 3, Savanur disclosed the electronic device as detailed above.  Savanur did not disclose the electronic device wherein the information comprises counts of the occurrences of the different types of events in the network.
Potlapally disclosed:
wherein the information comprises counts of the occurrences of the different types of events in the network (receiving counter values separately associated with each type of various network events, col. 1, line 63 through col. 2, line 16; see also col. 2, lines 56-63, counter values analyzed to detect/predict anomalous behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Savanur wherein the information comprises counts of the occurrences of the different types of events in the network as claimed, because doing so would have aided in proactively detecting potentially anomalous behavior (Potlapally, col. 5, lines 22-25).
Claim 14 is rejected under the same rationale as claim 3 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Savanur (U.S. Pat. App. Pub. 2019/0361784) and Potlapally (U.S. Pat. 9,904,587) as applied to claim 3 above, and further in view of Patrick et al. (U.S. Pat. App. Pub. 2006/0034237), hereinafter Patrick, and further in view of Pignataro et al. (U.S. Pat. 9,444,715).

Regarding claim 4, Savanur and Potlapally disclosed the electronic device as detailed above.  Savanur and Potlapally did not disclose the electronic device wherein the types of events comprise:  incoming requests; dropped requests; time outs; callouts; responses to the callouts; and replies.
Patrick disclosed network events, e.g., callouts (callout, ¶[0075]); responses to the callouts (callout response, ¶[0089]); and replies (reply, ¶[0138]).
It would have been obvious to one of ordinary skill in the art to modify the electronic device of Savanur and Potlapally wherein the types of events comprise callouts, responses to the callouts, and replies as claimed, because doing so would have been simple substitution of one known element (i.e., network events of Savanur and Potlapally) for another (i.e., network event types as in Patrick) to obtain predictable results (i.e., the electronic device of Savanur and Potlapally relevant to the network types claimed).
Savanur, Potlapally, and Patrick did not disclose the electronic device wherein the types of events comprise:  incoming requests; dropped requests; and time outs.
Pignataro disclosed network events, e.g., incoming requests (requests received, col. 5, line 23); dropped requests (requests dropped, col. 5, line 25); and time outs (sessions timed out, col. 5, line 27).
It would have been obvious to one of ordinary skill in the art to modify the electronic device of Savanur, Potlapally, and Patrick wherein the types of events comprise dropped requests as claimed, because doing so would have been simple substitution of one known element (i.e., network events of Savanur, Potlapally, and Patrick) for another (i.e., network event types as in Pignataro) to obtain predictable results (i.e., the electronic device of Savanur, Potlapally, and Patrick relevant to dropped requests).

Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Savanur (U.S. Pat. App. Pub. 2019/0361784) as applied to claims 5 and 12 above, respectively, and further in view of Moschella et al. (U.S. Pat. 11,331,045), hereinafter Moschella.

Regarding claim 6, Savanur disclosed the electronic device as detailed above.  Savanur did not disclose the electronic device wherein the neural network comprises a recurrent neural network.
Moschella disclosed:
wherein the neural network comprises a recurrent neural network (col. 16, lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neural network of Savanur wherein the neural network comprises a recurrent neural network as claimed, because doing so would have been use of known technique (i.e., a recurrent neural network) to improve similar devices/methods/products (i.e., the neural network of Savanur) in the same way.

Regarding claim 7, Savanur disclosed the electronic device as detailed above.  Savanur did not disclose the electronic device wherein the neural network uses or has a long short-term memory architecture.
	Moschella disclosed:
	wherein the neural network uses or has a long short-term memory architecture (col. 16, lines 61-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neural network of Savanur wherein the neural network uses or has a long short-term memory architecture as claimed, because doing so would have been use of known technique (i.e., long short-term memory architecture) to improve similar devices/methods/products (i.e., the neural network of Savanur) in the same way.
	Claim 15 is rejected under the same rationale as claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441